EXHIBIT 10.30.1

PEPCO HOLDINGS, INC.

AMENDED AND RESTATED ANNUAL EXECUTIVE INCENTIVE

COMPENSATION PLAN

Pepco Holdings, Inc. (“PHI” or the “Company”), pursuant to authority granted by
its Board of Directors, hereby establishes and adopts the Pepco Holdings, Inc.
Amended and Restated Annual Executive Incentive Compensation Plan (the “Plan”).
The Plan shall supersede and replace in its entirety all of the terms and
conditions of the Pepco Holdings, Inc. Annual Executive Incentive Compensation
Plan adopted prior to the date hereof.

1. Purpose of the Plan. The Plan is a cash-based incentive program designed to
align executive compensation with performance of PHI and its Subsidiaries and to
accomplish the following objectives:

 

  •  

Link annual corporate and business priorities with one or more group and/or
individual performance goals.

 

  •  

Reinforce a high-performance culture by tying executive compensation to
measurable accountabilities and achievement.

 

  •  

Recognize and reward team and individual performance and differentiate award
levels based on absolute and relative contributions.

 

  •  

Provide a variable and competitive award opportunity as part of total
compensation that enables the Company to attract, retain and motivate key
employees.

2. Definitions. The following terms where used in this Plan, shall have the
meanings set forth below:

“Award” shall mean a cash incentive payment made in accordance with the terms of
this Plan.

“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

“Book Value” means the book value of a share of the Company’s common stock, $.01
par value, determined in accordance with the Company’s regular accounting
practices.

“Business Unit” shall mean a discrete segment of the Company which has a
separate incentive plan approved by the Committee.



--------------------------------------------------------------------------------

“CEO” shall mean the Chief Executive Officer of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended. References in
the Plan to any section of the Code shall be deemed to include any amendment or
successor provision to such section, and any Treasury regulations promulgated
thereunder.

“Committee” shall mean the Compensation/Human Resources Committee of the Board
or the Board (or their designee), except that, to the extent required for an
Award to a Covered Executive to qualify as “performance-based compensation”
under Section 162(m) of the Code, the Committee shall consist solely of two
(2) or more directors, each of whom is an “outside director” (as such term is
defined by Treas. Reg. section 1.162-27(e)(3)).

“Covered Executive” shall mean any Participant who, for a given Plan Year, is
(or would be if the Participant remained employed until the last day of the Plan
Year, or, in the opinion of the Committee, is likely to be) a “covered employee”
within the meaning of Section 162(m) of the Code.

“Disability” means the permanent and total disability of a Participant in the
Plan as determined by the Committee in its discretion.

“Key Employee” shall mean any executive or employee of PHI or any Subsidiary.

“Maximum Award Opportunity” shall mean an amount established annually for each
Participant in the Plan which represents the maximum incentive payment which may
be given under the Plan to that Participant for performance during the Plan
Year.

“Participant” shall mean any Key Employee selected by the Committee to
participate in the Plan.

“Performance Goals” may consist of:

 

  A. Annual performance objectives for the Company as a whole (“Corporate
Performance Goals”);

 

  B. Business Unit performance objectives for one or more Business Units of the
Company (“Business Unit Performance Goals”); and

 

  C. Individual performance goals for individual executives participating in the
Plan (“Individual Performance Goals”).

 

-2-



--------------------------------------------------------------------------------

The business criteria for each category of Performance Goals are set forth in
Exhibit A to the Plan.

“Plan Year” shall mean a calendar year during which the Plan is in effect.

“Retirement” shall mean separating from service with the Company or any
Subsidiary on or after attaining age fifty-five (55) and achieving at least ten
(10) years of continuous employment with the Company or any Subsidiary.

“Subsidiary” shall mean any corporation or other form of organization of which
50% or more of its outstanding voting stock or voting power is beneficially
owned, directly or indirectly, by the Company.

“Target Award Level” shall mean an amount established annually for each
Participant in the Plan which represents the target incentive opportunity which
may be available to that Participant if all established Performance Goals are
met, expressed as a percentage of base annual salary, including deferred
compensation (other than deferred Awards under the Plan).

“Termination” means resignation or discharge from employment with the Company or
any of its Subsidiaries, except in the event of death, Disability or Retirement.

3. Plan Administration

 

  A. The Plan shall be administered by the Committee in accordance with the
terms and conditions hereof. The Committee is authorized, subject to the
provisions of the Plan, to establish such rules and regulations as it deems
necessary for the proper administration of the Plan, to make such determinations
and interpretations and to take such action in connection with the Plan and any
Awards as it deems necessary or advisable, in its sole discretion. All
determinations, decisions and interpretations made by the Committee shall be
final, binding and conclusive on the Participants in the Plan, and upon any
party or representative claiming an interest in the Plan through or on behalf of
a Participant or former Participant, or on any other basis.

 

  B.

Notwithstanding any other provision of the Plan, the Committee shall have the
discretion to adjust or eliminate Awards, not to exceed such Participant’s
Maximum Award Opportunity; provided, however, that no upward adjustment may be
made of an Award to a Covered Executive that

 

-3-



--------------------------------------------------------------------------------

  would prevent such Award from being “performance-based compensation” as such
term is used in Section 162(m) of the Code.

 

  C. The Committee shall have the authority to do all such things as are
appropriate to ensure the proper administration of this Plan according to its
terms, including but not limited to:

 

  (i) Selecting the Key Employees who shall become Participants in the Plan;

 

  (ii) Approving Performance Goals;

 

  (iii) Approving (a) Target Award Levels, (b) Maximum Award Opportunities, and
(c) the allocation of the proportion of Awards to be based on each category of
Performance Goals;

 

  (iv) Determining whether an Award is to made to any Participant, which
determination shall be reported to the Board at its next regularly scheduled
meeting after the determination is made; and

 

  (vi) Establishing any future service requirements which must be met as a
condition to the full vesting of an Award.

 

  D. The Plan shall be effective as of January 1, 2012; provided, however, that
the Plan shall be subject to approval of the stockholders of the Company at an
annual or special meeting of stockholders of the Company before payment of
Awards to Covered Executives made during the 2012 Plan Year so that, following
receipt of stockholder approval, such payments would, if subject to
Section 162(m) of the Code, qualify as “performance-based compensation”
thereunder. No Award shall be paid under the Plan to a Covered Executive before
such stockholder approval has been obtained. In addition, the Board may
determine to submit the Plan to stockholders for reapproval at such times, if
any, required such that Awards under the Plan to Covered Executives shall
qualify as “performance-based compensation” under Section 162(m) of the Code.

 

  E. No Award shall be made in respect of any Plan Year that begins on or after
January 1, 2022.

 

-4-



--------------------------------------------------------------------------------

4. Participation. Participants in the Plan for a Plan Year shall be Key
Employees selected by the Committee, upon the recommendation of the CEO. The
decision as to selection of Participants normally is (but is not required to be)
made for a Plan Year on or before January 31 of that Plan Year. The Committee
may, however, subject to the limitations of Section 5.D. with respect to Covered
Executives, permit additional Key Employees to become Participants during the
Plan Year. At no time shall any person have a right (i) to be selected as a
Participant for any Plan Year, (ii) if so selected, to be entitled to any Award,
or (iii) having been selected as a Participant for one Plan Year, to be selected
as a Participant for any subsequent Plan Year.

5. Performance Goals.

 

  A. Categories of Performance Goals. A Participant’s Maximum Award Opportunity
shall require the achievement of one or more Performance Goals in some or all of
the foregoing categories:

 

  1. Corporate Performance Goals. The Committee shall establish Corporate
Performance Goals (which may vary from Participant to Participant) designed to
accomplish the purposes set forth in Section 1 of the Plan. The Committee shall
have the authority to amend Corporate Performance Goals at any time when, in the
Committee’s judgment, unforeseen circumstances exist which require modification
in order to ensure that the purpose of the Plan is properly served; provided,
however, that no adjustment will be made of an Award to a Covered Executive that
would prevent such Award from being “performance-based compensation” as such
term is used in Section 162(m) of the Code.

 

  2. Business Unit Performance Goals. The Committee, after consultation with the
senior officer of the applicable Business Unit, shall establish Business Unit
Performance Goals (which may vary from Participant to Participant) designed to
accomplish the business plan of each Business Unit for the Plan Year. The
Committee, after consultation with the senior officer of the respective Business
Unit, shall have the authority to amend the applicable Business Unit Performance
Goals at any time when, in the Committee’s judgment, unforeseen circumstances
exist which require modification in order to ensure that the purpose of the Plan
is properly served; provided, however, that no adjustment will be made of an
Award to a Covered Executive that would prevent such Award from being
“performance-based compensation” as such term is used in Section 162(m) of the
Code.

 

  3.

Individual Performance Goals. The Committee may establish Individual Performance
Goals for a Participant in the Plan (which may vary from Participant to
Participant). These Performance

 

-5-



--------------------------------------------------------------------------------

  Goals, to the extent implemented, will be developed, reviewed and approved by
the Committee. Individual Performance Goals shall be designed to encourage the
accomplishment of such management objectives as are deemed appropriate by the
Committee in light of the purposes of the Plan.

 

  B. General Criteria. Except as provided in Section 5.D. with respect to a
Covered Executive, the establishment of Performance Goals normally is (but is
not required to be) made for a Plan Year on or before January 31 of that Plan
Year. The Committee shall ensure Performance Goals meet the following general
criteria:

 

  1. Business Unit and Individual Performance Goals shall not be established
which conflict with the Corporate Performance Goals.

 

  2. Business Unit and Individual Performance Goals shall be considered so that
the Performance Goals with respect to one Business Unit and/or Participant do
not conflict inappropriately with the Goals of another Business Unit and/or
Participant.

 

  C. Future Service Requirements. The Committee may condition any Participant’s
right to receive all or any portion of an Award by establishing a future service
requirement pursuant to which the Participant’s right to receive a designated
portion of an Award will be forfeited if the Participant terminates employment
for any reason other than death or Disability after the Plan Year to which the
Award relates and prior to the end of the designated service period.

 

  D. Covered Executives. The Performance Goals with respect to any Covered
Executive for a Plan Year shall be determined in writing by the Committee (i) no
later than the end of the 90-day period beginning on the first day of such Plan
Year and (ii) while the outcome of the Performance Goals is substantially
uncertain.

6. Target Award Levels and Maximum Award Opportunities. The Committee shall
establish, with the advice and recommendation of the CEO, the Target Award
Levels and Maximum Award Opportunities applicable to Participants in the Plan.
Except with respect to Covered Executives, the Target Award Levels and Maximum
Award Opportunities applicable to a Participant for a Plan Year normally are
(but are not required to be) set on or before January 31 of that Plan Year;
provided, however, that with respect to Covered Executives, such terms must be
set by the Committee in writing (i) no later than the end of the 90-day period
beginning on the first day of such Plan Year and (ii) while their outcome is
substantially uncertain. Target Award Levels shall be expressed as a percentage
of base annual salary including deferred compensation (other than deferred
Awards under this Plan) earned during the Plan Year and may vary among
individual Participants or among classes of Participants. Target Award Levels
may also

 

-6-



--------------------------------------------------------------------------------

be allocated as between Corporate Performance Goals, Business Unit Performance
Goals and Individual Performance Goals, by Participant or by classes of
Participants. Maximum Award Opportunities shall be expressed as a percentage of
Target Award Level and may vary among individual Participants or among classes
of Participants.

7. Determination of Awards. The Committee shall determine the Awards, if any, to
be made for each Plan Year as soon after the end of the Plan Year as is
practicable, considering the purposes of the Plan, the Performance Goals and
Target Award Levels previously established for that Plan Year, the actual
performance of the Company and of each Business Unit and Participant during the
Plan Year, and any other factor or circumstance the Committee, in its sole
discretion, determines to take into consideration. The Committee shall certify
in writing the achievement of the Performance Goals that result in an Award to
any Covered Executive, as well as the satisfaction of any other material terms
of the Award. In no event shall an Award be paid unless the Performance Goals
for the Award have been satisfied.

8. Payment of Awards. Awards determined for each Plan Year shall be paid as soon
as is practicable after both (i) the determinations described in Section 7 have
been made and (ii) if applicable, any applicable future service requirement has
been satisfied. In all events, such Award shall be paid prior to the expiration
of two and one-half months following (i) the close of the Plan Year to which
such Awards relate or (ii) if later, the close of the Plan Year during which any
applicable future service requirement was satisfied. Payment will be made in
cash in a lump sum, except, if a Participant is otherwise eligible to
participate in any executive deferred compensation plan of the Company or any
Subsidiary under which such deferral would otherwise be permitted, the
Participant may elect to defer payment of any Award in whole or in part under
the terms of that deferred compensation plan; provided, however, that no
deferral election will be offered if such deferral election or the offer of such
deferral election would cause adverse tax consequences under Section 409A of the
Code.

9. Termination, Retirement, Disability or Death of a Participant. Except as
provided in Section 10:

A. Retirement, Death or Disability. In the event of the Retirement, Disability
or death of a Participant prior to the determination of Awards for a Plan Year,
the Participant (or his or her beneficiary, in the case of death) may be given
an Award for that Plan Year, subject to compliance with applicable laws,
including Section 409A of the Code. If the Retirement, Disability or death
occurred during the Plan Year, any amount of payment to be made pursuant to such
Award shall be reduced by multiplying it by a fraction, the numerator of which
is the number of days in the Plan Year that have elapsed as of the day
immediately prior to such Retirement, Disability or death, and the denominator
of which is 365.

B. Termination. In the event of a Termination of a Participant during a Plan
Year, no Award shall be made to or on behalf of that Participant for that Plan
Year.

 

-7-



--------------------------------------------------------------------------------

C. Reallocation of Awards. To the extent that any Award is reduced in whole or
in part pursuant to this Section 9, which Award was allocable to a Participant
who is no longer employed with the Company or any Subsidiary prior to the
Committee’s determination of Awards for a Plan Year, such reduced Award may, as
determined in the sole discretion of the Committee, be reallocated to other
Participants, such that the aggregate amount payable with respect to all Awards
for such Plan Year is not affected by the Participant’s departure; provided,
however, that no reallocation of an Award will be made to a Covered Executive
that would prevent any Award to a Covered Executive from being
“performance-based compensation” as such term is used in Section 162(m) of the
Code.

10. Status of Awards under Section 162(m). It is the intent of the Company that
Awards granted to a Participant who is a Covered Executive shall constitute
“performance-based compensation” within the meaning of Section 162(m) of the
Code. Accordingly, with respect to such Awards, the Plan shall be interpreted in
a manner consistent with Section 162(m) of the Code. No payment under the Plan
shall be authorized or made to a Covered Executive if and to the extent that
such authorization or payment would contravene Section 162(m) of the Code. No
Award with respect to any Covered Executive shall exceed three million dollars
($3,000,000) for any Plan Year. The Committee, in its sole discretion, may
reduce (but not increase) the amount of any Award determined to be payable to a
Covered Executive.

11. Other Plans. Amounts received by Participants under this Plan shall not be
considered compensation for the purpose of any other benefit plan maintained by
the Company, unless the terms of such other benefit plan so provide.

12. No Contractual, Fiduciary or Trust Relationships Created. A Participant’s
participation in the Plan shall not be deemed to create a contractual
relationship or any other form of obligation between the Participant and the
Company, and shall not establish entitlement to any Award. Nothing contained in
this Plan, and no action taken hereunder, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
executive, any beneficiary or any other person. To the extent that any person
acquires a right to receive payments from the Company under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

13. No Employment Right; Tenure. Participation in this Plan shall not constitute
a contract of employment between the Company or any Subsidiary and any
individual and shall not be deemed to be consideration for, or a condition of,
continued employment of any individual. A Participant’s right, if any, to serve
the Company as a officer, employee or otherwise shall not be enlarged or
otherwise affected by his or her designation as a Participant under the Plan.

14. Indemnification. Each person who is or at any time serves as a member of the
Board or the Committee (and each person to whom the Board or the Committee has
delegated any of its authority or power under this Plan) shall be indemnified
and held harmless by the Company against and from (i) any loss, cost, liability,
or expense that

 

-8-



--------------------------------------------------------------------------------

may be imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit, or proceeding to which such person may
be a party or in which such person may be involved by reason of any action or
failure to act under the Plan; and (ii) any and all amounts paid by such person
in satisfaction of judgment in any such action, suit, or proceeding relating to
the Plan. Each person covered by this indemnification shall give the Company an
opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle and defend it on such person’s own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Amended and
Restated Certificate of Incorporation or Bylaws of the Company or any of its
Subsidiaries, as a matter of law, or otherwise, or any power that the Company
may have to indemnify such person or hold such person harmless.

15. No Assignment. The right of any Participant, beneficiary, or other person to
receive benefits under the Plan may not be assigned, transferred, pledged or
encumbered, except for transfers by will or the laws of descent and
distribution, nor shall any such right be subject to attachment or other legal
process of whatever nature.

16. Payments to Incompetent Persons or Minors. If the Company finds that any
person to whom any payment is payable under this Plan is unable to care for his
or her affairs because of illness or accident, or is a minor, any payment due
(unless a prior claim therefore shall have been made by a fully appointed
guardian, committee or other legal representative) may be paid to the spouse, a
parent, or a brother or sister, or to any person deemed by the Company to have
incurred expenses for the person who is otherwise entitled to payment, in such
manner and proportions as the Company may determine. Any such payment will serve
to discharge any liability of the Company under this Plan to make payment to the
person who is otherwise entitled to payment.

17. Withholding. To the extent required by law, the Company shall withhold all
federal, state or other income or payroll taxes from any payments made hereunder
and shall furnish the recipient and the applicable governmental agency or
agencies with such reports, statements or information as may be legally required
in connection therewith.

18. Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

19. Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any specific assets of the Company or investments which the
Company may make to aid in meeting its obligations under the plan. All payments
to be made hereunder shall be paid from the general funds of the Company and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts. The Plan is not intended to be
subject to the Employee Retirement Income Security Act of 1974, as amended.

 

-9-



--------------------------------------------------------------------------------

20. Compliance with Section 409A of the Code. Although Awards are intended to be
exempt from, or comply with, the requirements of Section 409A of the Code, and
the Plan shall be interpreted accordingly, the Company does not warrant that any
Award under the Plan will qualify for favorable tax treatment under Section 409A
of the Code or any other provision of federal, state, local, or foreign law. The
Company shall not be liable to any Participant for any tax the Participant might
owe as a result of the grant, holding, vesting, exercise, or payment of any
Award under the Plan. If and to the extent (i) any portion of any payment,
compensation or other benefit provided to a Participant pursuant to the Plan in
connection with any cessation of such Participant’s employment with the Company
or any Subsidiary constitutes “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and (ii) the Participant is a “specified
employee” as defined in Section 409A(a)(2)(B)(i) of the Code, in each case as
determined by the Company in accordance with its procedures, by which
determinations the Participant (through accepting the Award) agrees that he or
she is bound, such portion of the payment, compensation or other benefit shall
not be paid before the day that is six months plus one day after the date of
“separation from service” (as determined under Section 409A of the Code) (the
“New Payment Date”), except as Section 409A of the Code may then permit. The
aggregate of any payments that otherwise would have been paid to the Participant
during the period between the date of separation from service and the New
Payment Date shall be paid to the Participant in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.

21. Amendments. The Board may amend the Plan from time to time or suspend or
terminate the Plan at any time, provided that any such amendment, suspension or
termination shall be subject to stockholder approval if and to the extent
required by applicable law, rule or regulation, or to ensure that compensation
to a Covered Executive under the Plan will qualify as “performance-based
compensation” under Section 162(m) of the Code.

22. Clawback Rules. If a Participant is subject to the provisions of
(i) Section 304 of the Sarbanes-Oxley Act of 2002 and/or (ii) any policies
adopted by the Company in accordance with rules that may be promulgated by the
Securities and Exchange Commission pursuant to Section 10D of the Securities
Exchange Act of 1934, as amended (individually or collectively, the “Clawback
Rules”), such Participant shall be bound by and must comply with all provisions
and requirements of such Clawback Rules.

23. Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the State of Delaware, without regard to principles of conflict
of laws.

[signatures appear on the following page]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Plan to be signed on this 15th
day of December, 2012.

 

PEPCO HOLDINGS, INC. By:  

/s/ Joseph M. Rigby

  Joseph M. Rigby   Chairman of the Board, President and Chief Executive Officer
 

 

ATTEST: By:  

/s/ Jane K. Storero

  Jane K. Storero   Secretary

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

BUSINESS CRITERIA FOR CATEGORIES OF PERFORMANCE GOALS

 

  A. Corporate Performance Goals

Corporate Performance Goals will be based on one or more of the following
business criteria: (i) gross, operating or net earnings before or after income
taxes; (ii) earnings per share; (iii) Book Value per share; (iv) cash flow per
share; (v) return on equity; (vi) return on investment; (vii) return on assets,
employed assets or net assets; (viii) total stockholder return (expressed on a
dollar or percentage basis); (ix) return on cash flow; (x) internal rate of
return; (xi) cash flow return on investment; (xii) improvements in capital
structure; (xiii) residual income; (xiv) gross income, profitability or net
income, including gross margins; (xv) price of any Company security; (xvi) sales
to customers (expressed on a dollar or percentage basis); (xvii) retention of
customers (expressed on a dollar or percentage basis); (xviii) increase in the
Company’s or a Subsidiary’s residential customer satisfaction ratings (based on
a survey conducted by an independent third party) and reputation within service
territories; (xix) economic value added (defined to mean net operating profit
minus the cost of capital); (xx) market value added (defined to mean the
difference between the market value of debt and equity, and economic book
value); (xxi) market share; (xxii) level of expenses, including without
limitation capital expenditures; (xxiii) combined ratio; (xxiv) payback period
on investment; (xxv) net present value of investment; (xxvi) management
recruitment and talent development; (xxvii) metrics regarding execution on
business or operating initiatives, including without limitation securing
approvals of electric transmission projects, completion of capital projects, the
deployment of “Smart Grid” technology and related customer benefits and
successful achievement of regulatory milestones; (xxviii) safety (including, for
example, criteria relating to numbers of reported injuries, preventable
accidents and vehicular accidents); (xxix) diversity (including, for example,
presenting at and attending Company- or Subsidiary-sponsored diversity events,
and expenditures made to minority-owned businesses); and (xxx) compliance with
applicable electric service reliability metrics (including without limitation
outage frequency, outage duration, frequency of momentary interruptions, average
frequency of customer interruptions, and average number of momentary
interruptions per customer).

 

A-1



--------------------------------------------------------------------------------

  B. Business Unit Performance Goals

Business Unit Performance Goals will be based on one or more of the following
business criteria: (i) environmental compliance; (ii) compliance with financial
and regulatory controls; (iii) ethical behavior; (iv) workforce quality, as
measured by, among other things, one or more of: diversity measures, talent and
leadership development, succession management, workforce hiring, and employee
satisfaction; and (v) one or more of business criteria set forth under clauses
(i) through (xxx) above with respect to Corporate Performance Goals.

 

  C. Individual Performance Goals

Individual Performance Goals will be based on one or more individual performance
measures related to the Company, any Subsidiary or the Company’s or Subsidiary’s
business, which shall be measured solely in terms of quantitative targets
related to the Company, any Subsidiary or the Company’s or Subsidiary’s
businesses, including without limitation (i) one or more the business criteria
set forth under clauses (i) through (xxx) above with respect to Corporate
Performance Goals; (ii) one or more of the business criteria set forth under
clauses (i) through (iv) above with respect to Business Unit Performance Goals;
(iii) other objective transmission and distribution-related criteria; (iv) other
customer service-related criteria, such as customer satisfaction, service levels
and responsiveness; (v) bad debt collections, expenses or losses; (vi) budget
achievement; (vii) risk management; and (viii) relative performance (as measured
by the foregoing Performance Goals) against other individuals in similar
companies operating in targeted areas.

Each of the foregoing Performance Goals may be expressed on an absolute or
relative basis and may include comparisons based on current internal targets,
the past performance of the Company, its Subsidiaries or business units or the
past or current performance of other companies (including industry or general
market indices), or a combination of any of the foregoing, and may be applied at
various organizational levels.

 

A-2